          Case 1:19-cr-00428-JGK Document 44 Filed 05/12/20 Page 1 of 1

                                   HARVEY FISHBEIN
                                           TTORNEY   T   AW
                                ————— A              A L      —————
                                       111 BROADWAY, SUITE 701
                                      NEW YORK, NEW YORK 10006
                                          TEL: (212) 233-9555
                                          FAX: (212) 374-1506
                                       HF@HARVEYFISHBEIN.COM



                                                                      May 11, 2020
VIA ECF
                                     The conference is adjourned from May 19, 2020
                                     to July 21, 2020 at 10 AM.
Honorable John G. Koeltl             SO ORDERED.
United States District Judge                                  /s/ John G. Koeltl
                                                                           .




500 Pearl Street
                                                                                  .




                                     New York, NY                 John G. Koeltl
New York, NY 10007                   May 12, 2020                  U.S.D.J.

                                                                               19 Cr. 428


Dear Judge Koeltl:

       I am one of the attorneys for David Espinal in the above-referenced matter. The case is
scheduled for a conference before Your Honor on Tuesday, May 19, 2020 at 12 PM. I have
spoken with counsel for Michael Castillo, the co-defendant in the above matter, and on behalf of
both defendants, I respectfully request that the matter be adjourned to July 21, 22, or 23 at a time
convenient to all parties.

        As the Court is aware, the COVID-19 pandemic has placed severe restrictions on the
ability of counsel to confer and meet with our clients to review this matter. Accordingly, we must
request the adjournment and consent to the exclusion of time.

       The Government has informed us that they do not object to this application.


                                          Respectfully,
                                               /s/
                                         Harvey Fishbein

Cc: All parties (by ECF)
